Citation Nr: 0739717	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-06 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for a skin disorder, 
claimed as due to exposure to Agent Orange.  

5.  Entitlement to service connection for hemorrhoids.  

6.  Entitlement to service connection for eye disability.  

7.  Entitlement to service connection for a dental injury 
affecting teeth 7 and 8, for the purposes of compensation or 
VA outpatient dental treatment.  
8.  Entitlement to a rating higher than 10 percent for 
residuals of a fracture of the left great toe.  

9.  Entitlement to an initial compensable rating for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty in 
the Army from June 1969 to February 1973 and in the Marine 
Corps from June 1973 to August 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2003, June 2005, and 
July 2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  

In September 2007, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing is associated with the claims file.  

It is noted that in a written statement, received in February 
2005, the veteran indicated that he intended to revoke the 
representation of the Oregon Department of Veterans' Affairs 
(ODVA), whom he had earlier appointed to represent him in his 
claim for VA benefits.  However, at his hearing the veteran 
was accompanied by a representative from ODVA.  In light of 
this, for the purpose of the instant appeal, the Board 
considers ODVA as his representative.  

Further, at the hearing, the veteran raised the issue of 
service connection for a jaw disability, which he indicated 
was separate from the dental disability issue on appeal.  
This issue is referred to the RO for further appropriate 
consideration.  

The reopened claim of service connection for a back 
disability is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


FINDINGS OF FACT

1.  In a decision dated in November 1981, the Board denied 
the claim of service connection for a back disability; the 
additional evidence presented since the Board decision in 
November 1981 is not cumulative or redundant of evidence 
previously considered, and by itself or when considered with 
previous evidence does relate to an unestablished fact and 
raise a reasonable possibility of substantiating the claim.  

2.  In a decision dated in November 1981, the Board denied 
the claim of service connection for a left knee disability; 
the additional evidence presented since the November 1981 
Board decision is cumulative or redundant of evidence 
previously considered, and by itself or when considered with 
previous evidence does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a left knee disability.  

3.  There is no competent evidence showing that the veteran 
currently has hypertension that is related to disease or 
injury of service origin; his currently diagnosed 
hypertension was not affirmatively shown to have been present 
during active duty or manifest to a compensable degree within 
one year of separation from active duty.  

4.  A skin disorder is not currently shown.  

5.  Hemorrhoids are not currently shown.  

6.  There is competent medical evidence of diagnoses of 
refractive error in both eyes, which is not a disability for 
the purpose of VA disability compensation, and of a macular 
scar of the left eye without a decrease in visual acuity, 
which is not shown to be related to disease or injury of 
service origin.  

7.  The veteran has a dental condition affecting teeth 7 and 
8, as a result of injury during service, but there is no 
objective evidence that the dental condition was the result 
of loss of substance of the body of the maxilla or the 
mandible.    

8.  The noncompensable dental condition meets the 
requirements for service connection for the purpose of 
receiving VA outpatient dental treatment for teeth 7 and 8.  

9.  The service-connected left great toe fracture residuals 
are productive of moderate disability as manifested by 
limitation of motion of the toe (50 degrees of dorsiflexion 
and 0 degrees of flexion), early degenerative changes of 
spurring and joint space narrowing by X-ray, and a small 
toenail.  

10.  The service-connected bilateral hearing loss is 
manifested by auditory acuity level I in both ears.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).  

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for a 
left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).  

3.  Hypertension was not incurred in or aggravated by active 
service, nor may hypertension be presumed to have been 
incurred during active duty.  38 U.S.C.A. §§ 1110, 1131, 
1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  

4. A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2007).  

5.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 
C.F.R. § 3.303 (2007).  

6.  Eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 
2002); 38 C.F.R. § 3.303 (2007).  

7.  The criteria for entitlement to service connection for a 
dental injury affecting teeth 7 and 8 for purposes of 
compensation have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1712, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.381, 4.150, 17.161 (2007).

8.  The criteria for entitlement to service connection for a 
dental injury for purposes of VA outpatient treatment for 
teeth 7 and 8, have been met.  38 U.S.C.A. §§ 1110, 1131, 
1712, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.381, 4.150, 17.161 (2007).  

9.  The criteria for a rating higher than 10 percent for 
residuals of a left great toe fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 
4.71a, Diagnostic Codes 5010, 5003, 5283, 5284 (2007).

10.  The criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.1, 4.85, 4.86, 
Diagnostic Code 6100 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

It is noted at the outset that the Board's decision, herein, 
regarding the application to reopen the claim of service 
connection for a back disability, and the claim for service 
connection for a dental injury for purposes of VA outpatient 
treatment for teeth 7 and 8, are favorable to the veteran 
such that no further action is required to comply with the 
VCAA.  Compliance with VCAA as to the remaining claims is 
discussed as follows.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Regarding the hearing loss claim, the RO provided the veteran 
with pre-adjudication, substantial content-complying VCAA 
notice on the underlying claim of service connection for 
bilateral hearing loss by letter, dated in April 2003.  
Where, as here, service connection for bilateral hearing loss 
has been granted and a disability rating and effective date 
have been assigned, the claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
for bilateral hearing loss has been substantiated, the filing 
of a notice of disagreement with the RO's decision does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for a higher 
initial rating for bilateral hearing loss.  Dingess, 19 Vet. 
App. 473.  

Regarding the other claims, the RO provided pre-adjudication 
VCAA notice by letters, dated in April 2003 and January 2005.  
The notice advised the veteran of what was required to 
prevail on his claims of service connection and of a higher 
rating; what specifically VA had done and would do to assist 
in the claims; and what information and evidence the veteran 
was expected to furnish.  

In regard to the requirement for "new and material 
evidence" to reopen his left knee claim, the January 2005 
notice informed the veteran as to what each of those terms - 
"new" and "material" - means, and notified him of the 
evidence and information that is necessary to establish the 
underlying claim for service connection for a left knee 
disability.  

In the VCAA notice of April 2003 and January 2005, the 
veteran was informed that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
The veteran was asked to submit evidence, which would include 
that in his possession, in support of his claims.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim, except for the 
effective date of the claims and the degree of disability 
assignable); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) 
(the elements of a new and material evidence claim). 

To the extent that the RO provided VCAA notice on the 
effective date of the claims and the degree of disability 
assignable after the initial adjudication of the claims, in a 
letter mailed to the veteran in March 2006, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  In any event, as the claims 
are denied, no disability rating will be assigned, so there 
can be no possibility of any prejudice to the veteran with 
respect to any defect in the VCAA notice required under 
Dingess at 19 Vet. App. 473.  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claims.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The veteran was afforded the opportunity to 
testify at a personal hearing before the undersigned Veterans 
Law Judge in September 2007.  

The RO has obtained the veteran's service medical records and 
VA medical records.  The veteran himself submitted private 
medical records from J.L., D.C., relevant to the back 
disability claim.  He has not identified any additionally 
available evidence for consideration in his appeal.  

Further, VA has conducted medical inquiry in the form of VA 
compensation examinations in April 2005, in an effort to 
substantiate claims of service connection for bilateral 
hearing loss and of a higher rating for the left great toe 
disability.  38 U.S.C.A. § 5103A(d).  The veteran has not 
contended - nor is there any record in the file to show - 
that there has been a material change in these disabilities 
since the April 2005 examinations to warrant a reexamination.  
38 C.F.R. § 3.327(a).  

VA has not conducted medical inquiry in the form of a VA 
compensation examination to substantiate the claims of 
service connection; however, further development to obtain VA 
examination is not required for the reasons that follow.  
38 U.S.C.A. § 5103A (d).  There is no record of hypertension, 
a skin disorder, hemorrhoids, or eye disability, or 
complaints relative thereto, during or contemporaneous with 
service.  Additionally, there is no current diagnosis of a 
skin disorder or hemorrhoids, and there is no competent 
evidence of persistent or recurrent symptoms relative to 
these claimed disabilities or to hypertension and eye 
disability following his discharge from service until many 
years later.  As for the dental injury affecting teeth 7 and 
8 (for the claim for purposes of compensation), a medical 
examination is not necessary to decide the claim for the 
reason that the issue turns on what the service dental 
records show in terms of the veteran's tooth loss.  Under 
these circumstances a medical examination or medical opinion 
is not required under 38 C.F.R. § 3.159(c)(4).  

As for the new and material evidence claim relative to the 
left knee, under the duty to assist, a VA medical examination 
or medical opinion is not authorized unless new and material 
evidence is presented.  38 C.F.R. § 3.159(c)(4)(iii). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen Back and Left Knee 
Claims

Procedural History and Evidence Previously Considered

In a decision dated in November 1981, the Board denied 
service connection for a back disability and a left knee 
disability.  As to the back disability, the Board found that 
the in-service complaints relative to the back were acute and 
transitory in nature and resolved with treatment.  As to the 
left knee disability, the Board found that no left knee 
injury had been demonstrated in service.  The Board decision 
in November 1981 became final by operation of law, except the 
claim may be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the Board decision in 
November 1981 is summarized as follows.  Service medical 
records show that the veteran was seen for complaints of 
lumbosacral pain in May 1970, a slight backache in August 
1970, and back pain in April 1972.  At the time of a physical 
examination for separation purposes in December 1972 for the 
first period of service, the spine was evaluated as normal.  
There were no complaints, findings, or diagnosis of a back 
disability during the second period of service, to include at 
the time of a physical examination for separation purposes in 
July 1979.  Pain in the lower back was noted in September 
1976, which was attributed to a possible kidney infection.  
There were no complaints, findings, or diagnosis of a left 
knee disability during the two periods of service.  The 
veteran was discharged from his second period of service in 
August 1979.  On VA examination in April 1980, the veteran 
complained of low back pain and left knee aches.  X-rays of 
the knees were  normal and of the lumbosacral appeared 
slightly hazy and slightly narrowed at the sacroiliac joints.  
The diagnoses were low back injury without residual objective 
abnormalities found, with recurrent and continuing symptoms; 
and left knee injury with continuing symptoms, without 
significant residual abnormality found.  

Current Claims to Reopen

As the Board decision in November 1981 is final based on the 
evidence then of record, new and material evidence is 
required to reopen the claims.  38 U.S.C.A. § 5108.  

In February 2003 and July 2003, the veteran submitted 
statements indicating his desire to reopen his back and left 
knee claims.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the Board 
decision in November 1981 includes private and VA medical 
records and statements and testimony of the veteran.  

Analysis

Back Disability

In regard to the additional medical evidence, of particular 
note are the following:  a finding on an October 1999 private 
report indicating that the veteran suffered from a pre-
existing condition of posterior disc narrowing in the 
lumbosacral junction; complaints of continuing low back pain 
made on VA clinic visits from May 2003; and findings of 
degenerative change and severely narrowed disc space with 
projecting osteophytes on a lumbosacral spine X-ray in May 
2006.  It is also reported on VA problem lists that the 
veteran had nonradicular low back pain that he attributed to 
a crush injury during service in 1970.  These medical reports 
are new and material because they relate to the unestablished 
fact necessary to substantiate the claim, that is, medical 
evidence showing that the veteran has a current diagnosis of 
a back disability and that his back disability may be related 
to service.  The new evidence, on its face, raises a 
reasonable possibility of substantiating the claim.  As this 
evidence is new and material, the back disability claim is 
reopened.  

Left Knee Disability

The additional VA medical evidence presented since the 
November 1981 Board decision shows that in recent years at 
the VA the veteran complained of left knee pain, which he 
attributed to a patellar fracture during service in 1973, but 
that there was no diagnosis of a left knee disability other 
than pain in the joint.  Pain cannot constitute a current 
disability.  VA generally does not find service connection 
for symptoms alone, such as musculoskeletal pain, without an 
identified basis for those symptoms. See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. West, 
239 F.3d 1356 (Fed. Cir. 2001).   The foregoing evidence, 
while "new" in the sense that it was not in existence at 
the time of the previous Board decision, nevertheless appears 
to be redundant of evidence previously considered.  

The statements and testimony of the veteran are to the effect 
that he sustained a stress fracture to the left patella 
during Marine Corps boot camp and that he has problems with 
the left knee currently.  Such evidence also appears to be 
redundant of evidence previously considered.  

The additional evidence is not material because it does not 
relate to the unestablished fact necessary to substantiate 
the claim, that is, medical evidence showing that a current 
left knee disability was due to or aggravated by disease or 
injury in service.  There is no evidence of a left knee 
disability during service, there is no evidence of left knee 
complaints for many years thereafter, and there is no medical 
evidence relating a left knee disability to a period of 
service.  In short, the evidence added to the file since the 
previous Board denial in November 1981 is not new and 
material. 

The veteran's testimony and contentions that he has a left 
knee disorder due to landing on his knee during boot camp are 
well considered.  His sincerity is not questioned; however, 
the ultimate issue in this case is medical in nature.  As 
such, his statements as to medical causation regarding a left 
knee disability do not constitute new and material evidence.  
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on 
medical causation do not constitute material evidence to 
reopen a previously denied claim).   

For the above reasons, the additional evidence is not new and 
material.  Therefore, the left knee claim is not reopened.  

II.  Service Connection

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Where a veteran served continuously for ninety (90) days or 
more and hypertension becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation for the purpose of VA 
disability compensation.  38 C.F.R. § 3.303(c).

Analysis

Hypertension

As for the hypertension claim, service medical records do not 
show any clinical findings or diagnosis of hypertension.  At 
the time of an April 1980 VA examination, his blood pressure 
reading was 122/88.  Pertinent VA medical records show that 
the veteran's blood pressure reading was 160/100 in February 
2005 and that in 2006 he was prescribed medication for 
hypertension.  The currently diagnosed hypertension is shown 
to have become manifest years after the veteran's final 
discharge from active service in August 1979, and there is no 
medical opinion relating the hypertension to his periods of 
service or to the first post-service year.  

Although the veteran is competent to describe symptoms 
pertaining to his hypertension, where as here, the question 
is one of medical causation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Therefore, the veteran's statements about hypertension are 
not competent evidence on the question of medical causation.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
of service connection for hypertension, as articulated above, 
the Board finds that service connection is not warranted on 
either a direct or presumptive basis.  As the Board concludes 
that the preponderance of the evidence is against the 
veteran's hypertension claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b). 

Skin Disorder and Hemorrhoids

As for the claims of a skin disorder and hemorrhoids, the 
appeal turns on what the evidence shows in terms of a current 
medical diagnosis.  A review of the medical records shows 
that there is no competent evidence that the veteran has a 
current skin disorder or hemorrhoids.  At the time of a VA 
Agent Orange examination in May 2003, there were no 
complaints or diagnosis of these disabilities.  Although 
service medical records show that the veteran was treated for 
various skin rashes, such as poison oak, coriza, and a 
residual allergic reaction to an insect sting during his 
second period of service, there is no medical evidence 
reflecting a current diagnosis of a skin disorder.  Although 
VA medical evidence in the file indicates that the veteran 
referred to having flares of hemorrhoids at the time of a 
clinic visit in July 2006, there is no current diagnosis of 
hemorrhoids.  

Although the veteran is competent to describe symptoms 
pertaining to his claimed skin disorder and hemorrhoids, 
where as here, the question is one of medical diagnosis, 
competent medical evidence is required to substantiate the 
claims because a lay person is not qualified through 
education, training, and expertise to offer an opinion on 
medical diagnosis.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the veteran's 
statements are not competent evidence on the question of 
medical diagnosis in relation to these claims.  

In the absence of medical evidence of a current skin disorder 
and hemorrhoids, service connection cannot be granted. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence of a current skin disorder and hemorrhoids, the 
preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Eye Disability

As for the eye disability claim, pertinent VA medical records 
show that in May 2003, the veteran was diagnosed with macular 
scar of the left eye without a decrease in acuity and with 
refractive error of both eyes.  As for the latter diagnosis, 
as previously noted, refractive error of the eye is not a 
disease or injury within the meaning of applicable 
legislation for the purpose of VA disability compensation.  
See 38 C.F.R. § 3.303(c) (refractive error of the eye is not 
a disease or injury within the meaning of applicable 
legislation).  As for the macular scar, such is shown to have 
become manifest years after the veteran's discharge from 
active service in August 1979, and there is no medical 
opinion relating the left eye macular scar to his periods of 
service.  

Although the veteran is competent to describe symptoms 
pertaining to his eyes, where as here, the question is one of 
medical causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the 
veteran's statements about his eye disability are not 
competent evidence on the question of medical causation.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim 
of service connection for eye disability, as articulated 
above, the Board finds that service connection is not 
warranted.  As the Board concludes that the preponderance of 
the evidence is against the veteran's eye disability claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b). 

Dental Condition

With respect to dental disabilities, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease (pyorrhea), are not disabling conditions, 
and may be considered service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  38 C.F.R. § 3.381.

The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(b).

In determining service-connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted on entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c).

The following principles apply to dental conditions noted at 
entry and treated during service:  (1) Teeth noted as normal 
at entry will be service-connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service-connected if 
they were extracted, or if the existing filling was replaced, 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service-connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service-connected.  (4) Teeth noted at 
entry as carious but restorable on entry, whether or not 
filled, will be service-connected if extraction was required 
after 180 days or more of active service.  (5) Teeth noted at 
entry as non-restorable will not be service-connected 
regardless of treatment during service.  (6) Teeth noted as 
missing at entry will not be service-connected, regardless of 
treatment during service.  38 C.F.R. § 3.381(d).

However, the following will not be considered service-
connected for treatment purposes:  (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e).

Teeth extracted because of chronic periodontal disease will 
be service connected only if they were extracted after 180 
days or more of active service.  38 C.F.R. § 3.381(f).

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); veterans having a 
noncompensable service-connected dental condition, provided 
that they apply for treatment within a certain period after 
service (Class II eligibility); and those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 
17.161.

In this case, the veteran's service dental records show that 
on his initial dental examination in July 1969, various teeth 
(1-5, 14-15, 17-18, 21, 28-29, 31-32) had caries, tooth 30 
was missing, and tooth 19 was shown to be either carious or 
with periodontal disease.  Oral hygiene instructions were 
given.  Within the next month or so, there was a fracture of 
teeth 7 and 8, and they were extracted.  The dental record 
does not document the cause for the fracture, but the teeth 
were in a good state at the initial dental examination.  The 
veteran was seen for postoperative treatment in September 
1969, when his sutures were removed.  In January 1971, tooth 
16 was carious.  In February 1971, tooth 1 was malposed and 
thus extracted.  In October 1971, there was an implant 
replacement for teeth 7 and 8.  By the time of a dental 
examination in December 1971, tooth 19 was missing.  At the 
time of his final separation examination in July 1979, a 
dental chart shows that the veteran had fixed partial 
dentures for teeth 6, 7, and 8.  Other teeth (1, 16, 19, and 
30) were also shown to be missing.  

Post-service medical records in the file indicate that on a 
review of systems, specifically the mouth/dental, at the time 
of a VA clinic visit in February 2005, the veteran was noted 
to have a history of an "upper partial."  

In February 2003, the veteran filed a claim of service 
connection for a "dental injury."  He asserted that he 
incurred an injury to his teeth, and although he did not 
specify which ones, he did claim that the dental injury was 
in June 1969.  At his hearing, the veteran testified that 
during boot camp in 1969, two and a half of his front teeth 
were broken out.  He stated that he subsequently had a 
plastic filling made and "glued" in.  

As previously noted, disability compensation may be provided 
for Class I service-connected dental conditions.  38 C.F.R. § 
17.161(a).  Under Class I, the types of dental conditions 
covered are loss of teeth due to bone loss of the body of the 
maxilla or the mandible due to trauma or disease such as 
osteomyelitis, but not periodontal disease.  38 C.F.R. § 
4.150, Diagnostic Code 9913.  

The records show that teeth 7 and 8 were lost due to fracture 
and not due to bone loss of the body of the maxilla or 
mandible from trauma or disease not periodontal in origin.  
Teeth 1, 16, and 19 were also shown to have been lost during 
service, but they were shown to have been lost sometime after 
1969 and were not missing due to trauma.  The veteran has 
been vague about what teeth specifically he is claiming VA 
benefits for, but given that he filed a claim for injury and 
testified that his front teeth were involved, the Board 
hereinafter will address those teeth, and particularly teeth 
7 and 8, to the exclusion of the others that have not been 
shown affected by injury during service.  

As the criteria for compensable service-connected dental 
condition under 38 C.F.R. § 4.150 have not been met with 
regard to teeth 7 and 8, there is no factual or legal basis 
to establish a compensable service-connected dental condition 
under Class I.  38 C.F.R. § 17.161(a). 

As the preponderance of the evidence is against the claim of 
service connection for a dental injury affecting teeth 7 and 
8 for compensation purposes, the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

For other types of service-connected dental conditions, VA 
dental outpatient treatment only, not compensation, is 
authorized, as noted above.  38 U.S.C.A. § 1712; 38 C.F.R. 
§§ 3.381, 4.150, 17.161.  In this case, the veteran has 
perfected an appeal as to a claim for service connection for 
a dental condition, and the claim is also deemed a claim for 
VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 
302 (1993).

One-time dental treatment, Class II, is available to a 
veteran, but the provisions of 38 C.F.R. § 3.381 limit the 
outpatient dental treatment available to treatable or 
replaceable missing teeth to one-time treatment only.  For a 
veteran discharged prior to October 1981, the application for 
this one-time dental treatment must have been submitted 
within one year after service discharge.  38 C.F.R. 
§ 17.161(b)(2)(i)(B).  The veteran applied for dental 
treatment in 2003, about 23 years after separation from 
service, well beyond the one year period after service to be 
eligible for Class II dental treatment only.  Woodson v. 
Brown, 8 Vet. App. 352, 355 (1995) affirmed in part, 
dismissed in part by 87 F.3d 1304 (1996) (for veterans who 
were discharged prior to October 1, 1981, the applicable time 
limit to file a dental claim cannot be tolled based on the 
service department's failure to notify a veteran about his 
right to file such a claim).  

Although the veteran did not file his application for one-
time dental treatment within one year of his service 
discharge in August 1979 to be eligible for dental treatment 
only under Class II, a veteran, who has a service-connected, 
noncompensable dental condition due to in-service trauma, is 
eligible for dental treatment only for treatment reasonably 
necessary for the correction of such service-connected, 
noncompensable dental condition under Class II(a).  38 C.F.R. 
§ 17.161(c).  There is no time limitation for making 
application for such treatment.  

The veteran contends that he experienced dental trauma in 
service, which resulted in a couple of his front teeth being 
broken.  Other teeth were also shown to have been lost during 
service, but as noted previously there is no service dental 
evidence to document that dental trauma caused this.  Thus, 
the discussion below will focus on the front teeth, and 
specifically teeth 7 and 8, which were the only ones shown by 
the dental records to have been affected by trauma during 
service.  

The service dental records show that in 1969, teeth 7 and 8 
were fractured and then extracted, and that a fixed partial 
denture was eventually made for these teeth.  As restoration 
of the teeth was not shown due to tooth decay or other 
disease, one probable explanation for the restoration is 
dental injury, which is consistent with the veteran's 
statement that his front teeth were broken during boot camp 
in service.  

As the most reasonable explanation for the restoration of 
teeth 7 and 8 is some type of trauma, and as disease, 
including tooth decay, is not shown, the Board finds that the 
restoration of the teeth was the result of in-service injury, 
and the veteran is eligible for Class II(a) dental treatment 
only for teeth 7 and 8.  38 C.F.R. § 17.161(a).

III.  Higher Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Left Great Toe Fracture Residuals

The veteran's service-connected residuals of a fracture of 
the left great toe have been rated as 10 percent disabling, 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5284.  
Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  38 C.F.R. 
§ 4.27 (2007).  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints. 

Diagnostic Code 5284 provides the rating criteria for rating 
foot injuries.  A moderate foot injury warrants a 10 percent 
rating; a moderately severe foot injury warrants a 20 percent 
rating; and a severe foot injury warrants a 30 percent 
rating.  A 40 percent disability evaluation will be assigned 
for actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

Other potentially applicable criteria include Diagnostic Code 
5283, which provides that in terms of malunion or nonunion of 
tarsal or metatarsal bones, a moderate condition warrants a 
10 percent rating and a moderately severe condition warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5283.  

The relevant medical evidence consists of an April 2005 VA 
examination report.  VA outpatient records do not provide any 
additional clinical findings specific to the left great toe.  

At the time of the VA examination, the veteran reported that 
his left great toe has been stiff ever since his in-service 
injury.  He also complained that it was minimally sore and 
that he has never been able to regain the toenail since his 
injury.  He stated that he occasionally took pain medication 
for it, which comprised the only treatment for his condition.  
He believed that his feet had not had any decrease in 
function due to his condition, and he could stand for as long 
as, and walk as far as, he wanted.  On examination, he could 
rise up on his toes without deficit.  The left foot 
demonstrated no swelling, deformity or discoloration.  The 
range of motion of the left great toe was 50 degrees of 
dorsiflexion and 0 degrees of flexion.  There was no pain 
associated with this motion.  The left great toenail was one-
eighth of what the right great toenail measured, and it was 
discolored and thickened consistent with onychomycosis.  The 
diagnoses were onychomycosis of the left toenail and left 
metaphalangeal joint fracture with loss of range of motion 
with early degenerative changes of spurring and joint space 
narrowing confirmed on X-rays to rule out any bony 
abnormalities.  The examiner opined that it was reasonable to 
believe that the veteran lost between 15 percent and 20 
percent of his range of motion, strength, coordination, and 
fatigability of the big toe due to repetitive movement 
flares.  He added that there was no abnormality in the 
veteran's gait, with no shoe breakdown or callus formation.  

The foregoing evidence shows that the veteran's left great 
toe, while demonstrating some degree of limitation of motion 
with degenerative changes, is not so disabling as to meet the 
criteria for a 20 percent rating under the appropriate 
diagnostic codes.  The Board has considered the VA examiner's 
comments to the effect that there was loss of range of motion 
due to flares upon repetitive movement.  Nevertheless, on 
clinical testing, the veteran's gait remained normal, without 
evidence of breakdown in shoe wear or of callus formation.  

In short, it is the Board's judgment that the disability 
picture presented of the veteran's left great toe condition 
does not approximate that for a moderately severe condition.  
Rather, his disability is most appropriately evaluated as 10 
percent disabling in light of the showing of moderate 
impairment.  

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt doctrine does not 
apply, and the left great toe claim must be denied.  38 
U.S.C.A. § 5107(b).

Bilateral Hearing loss

Ratings for hearing loss range from noncompensable to 100 
percent and are based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the Rating Schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  38 
C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by the 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Bilateral hearing loss has been rated as noncompensable under 
38 C.F.R. § 4.85, Diagnostic Code 6100, ever since service 
connection was established effective in February 2003.       

The record shows that the veteran underwent a VA examination 
in April 2005.  At the time of the examination, audiometric 
testing revealed the following pure tone thresholds, in 
decibels, at 1000, 2000, 3000, and 4000 Hertz:  20, 30, 40, 
and 40, for an average of 33 in the right ear; and 20, 55, 
45, and 50, for an average of 43 in the left ear.  Speech 
recognition (per Maryland CNC) was 96 percent in the right 
ear and 92 percent in the left ear.  

The VA audiometric findings reflect level I auditory acuity 
in the right ear and level I auditory acuity in the left ear.  
38 C.F.R. § 4.85, Tables VI.  These numeric designations in 
combination correspond to a zero percent, or noncompensable, 
rating under Table VII, Diagnostic Code 6100.  

Further, an exceptional pattern of hearing impairment is not 
shown under 38 C.F.R. § 4.86, that is, puretone threshold at 
1000, 2000, 3000, and 4000 Hertz of 55 decibels or more, or 
puretone threshold of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz. 

The record contains no other post-service reports reflecting 
audiometric findings.

The Board concludes that there have been no clinical findings 
to show that the veteran's hearing loss meets the criteria 
for a compensable rating.  As the preponderance of the 
evidence is against the claim for a higher rating, the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).  

As this is an initial rating case, consideration has been 
given to "staged ratings" for the bilateral hearing loss 
over the period of time since service connection became 
effective.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board concludes that, from the effective date of service 
connection in February 2003, there have been no clinical 
findings to show that the hearing loss meets the criteria for 
a compensable rating.

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For example, the record does not suggest that 
bilateral hearing loss requires frequent hospitalization or 
causes marked interference with employment.  For this reason, 
the Board finds no basis to refer this case for consideration 
of an extraschedular rating.  




ORDER

As new and material evidence has been presented, the claim of 
service connection for a back disability is reopened, and to 
this extent only the appeal is granted.    

As new and material evidence has not been presented, the 
claim of service connection for a left knee disability is not 
reopened, and the appeal is denied.    

Service connection for hypertension is denied.

Service connection for a skin disorder, claimed as due to 
exposure to Agent Orange, is denied.  

Service connection for hemorrhoids is denied.

Service connection for eye disability is denied.  

Service connection for a dental injury affecting teeth 7 and 
8 for the purposes of compensation is denied.  

Service connection for a dental injury for VA outpatient 
dental treatment for teeth 7 and 8 is granted.    

A rating higher than 10 percent for residuals of a fracture 
of the left great toe is denied.  

An initial compensable rating for bilateral hearing loss is 
denied.  




REMAND

Prior to considering the claim of service connection for a 
back disability on the merits, under the duty to assist 
additional evidentiary development is needed.  Specifically, 
a VA examination with an opinion regarding etiology of the 
veteran's back disability is in order.  

Accordingly, the case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not that his current 
back disability is related to the 
complaints of back pain and/or crush 
injury to the right inguinal region and 
pelvis during service, or otherwise 
related to his period of service.  The 
claims folder must be made available to 
the examiner for review.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion reached is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion as it is to find 
against it.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state.

2.  After the above has been completed, 
the back disability claim should be 
adjudicated on the merits.  If the 
decision remains adverse to the veteran, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).


______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


